DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/788402, filed on 10/19/17.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/4/20 and 10/7/21 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements. Foreign and NPL references from the 11/4/20 application are in the parent file, 15/788402. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “see-through type” in claims 1-4 is a relative term which renders the claims indefinite. The term “see-through type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes the claim will be treated as any display with transmissive abilities.   
The term “flat plate type” in claim 9 is a relative term which renders the claim indefinite. The term “flat plate type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear whether the lens is a flat plate lens or a lens that functions as a flat plate lens or something else. For examination purposes the claim will be treated as anything that functions as a flat plate.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin (WO 2016/092285), cited by applicant.  
Regarding Claim 1: Griffin teaches a see-through type display apparatus (figs. 1-5) comprising: a see-through type optical system configured to transmit a first image by a first-path light, which is light traveling on a first light path, to an ocular organ of a user (2) and a second image by a second-path light, which is light traveling on a second path, to the ocular organ of the user (p. 4 lines 27-28, fig. 1); and an incident light-dependent lens unit (5) provided between the see-through type optical system (1or 3) and the ocular organ of the user (2) and having different characteristics according to polarization directions of incident light (Fresnel in 3b, p. 8 lines 26-30),  wherein the incident light dependent lens unit comprises: a first lens having a focal length varying according to the polarization directions of the incident light (fig. 3b, Fresnel); and a second lens joined to the first lens and having a constant focal length regardless of the polarization directions of the incident light (13, p. 6 lines 17-18).  
Regarding Claim 3: Griffin discloses the invention as described in Claim 1, and further teaches wherein the first lens has a positive first focal length with respect to the first-path light when the first-path light is incident on the first lens and has a first polarization direction (p. 9 lines 4-11), the first lens has a negative second focal length with respect to the second-path light when the second-path light is incident on the first lens and has a second polarization direction (p. 9 lines 4-11), the second lens has a positive third focal length with respect to the first-path light when the first-path light is incident on the second lens and has the first polarization direction and the second lens has the positive third focal length with respect to the second path light when the second path light is incident on the second lens and has the second polarization direction (p. 8 lines 30-34, flat). 
Regarding Claim 5: Griffin teaches a compound lens unit (fig 3b) comprising: a first lens having a focal length that varies according to polarization directions of incident light (Fresnel); and a second lens joined to the first lens and having a constant focal length regardless of the polarization direction (13, p. 6 lines 17-18).  
Regarding Claim 6: Griffin discloses the invention as described in Claim 5, and further teaches wherein the first lens has a positive first focal length with respect to an incident light having a first polarization direction (p. 9 lines 4-11) and has a negative second focal length with respect to an incident light having a second polarization direction (p. 9 lines 4-11), and the second lens has a positive third focal length with respect to the incident light having the first polarization direction and the incident light having the second polarization direction (p. 8 lines 30-34, flat).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (WO 2016/092285), cited by applicant.  
Regarding Claim 2: Griffin discloses the invention as described in Claim 1 but does not specifically teach the first lens functioning as a convex lens with respect to the first path light and functioning as a flat plate with respect to the second path light.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and make the first lens function as a convex lens with respect to the first path light and functioning as a flat plate with respect to the second path light with a reasonable expectation of success because Griffin teaches giving different focal lengths to different polarizations of light (p. 8 lines 26-34) and there are a finite number of choices to choose from: function as flat, function as concave, or function as convex.  
Regarding Claim 8: Griffin discloses the invention as described in Claim 5 but does not specifically teach wherein an absolute value of the negative focal length and an absolute value of the positive third focal length are equal to each other.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the device of Griffin with an absolute value of the negative focal length and an absolute value of the positive third focal length equal to each other with a reasonable expectation of success because Griffin teaches that it is advantageous to combine the birefringent lens (Fresnel) with a non-birefringent lens that provides optical power that cancels (aka, equal to) the optical power of one of the components of the birefringent lens (p 8 lines 31-34) for the purpose of achieving a high optical power combined with zero or close to zero (p. 8 lines 30-31) and there are a finite number of focal lengths from the birefringent lens to choose from (positive first and negative second). 
Regarding Claim 9: Griffin discloses the invention as described in Claim 5 but does not specifically teach the first lens being a flat plate and the second being a convex lens.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and make the first lens a flat plate and the second a convex lens with a reasonable expectation of success because Griffin teaches that the first and second lenses can be flat or curved (p. 6 lines 15-18) for the purpose of assisting with the optimization of the overall optical design (p. 6 lines 17-18) and there are a finite number of choices to choose from: flat, concave, convex.  
Regarding Claim 10: Griffin discloses the invention as described in Claim 5 but does not specifically teach the first lens functioning as a convex lens with respect to an incident light having a first polarization direction and functioning as a flat plate with respect to an incident light having a second polarization direction orthogonal to the first.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and make the first lens function as a convex lens with respect to the first polarized light and functioning as a flat plate with respect to the second polarized light with a reasonable expectation of success because Griffin teaches giving different focal lengths to different polarizations of light (p. 8 lines 26-34) and there are a finite number of choices to choose from: function as flat, function as concave, or function as convex.  

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (WO 2016/092285), cited by applicant, in view of Tabirian et al. (US 2015/0301356), cited by applicant. 
  Regarding Claim 4: Griffin discloses the invention as described in Claim 3 but does not specifically teach wherein an absolute value of the positive first focal length and an absolute value of the negative second focal length are equal to each other or wherein an absolute value of the negative second focal length and an absolute value of the positive third focal length are equal to each other.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the device of Griffin with an absolute value of the negative second focal length and an absolute value of the positive third focal length equal to each other with a reasonable expectation of success because Griffin teaches that it is advantageous to combine the birefringent lens (Fresnel) with a non-birefringent lens that provides optical power that cancels (aka, equal to) the optical power of one of the components of the birefringent lens (p 8 lines 31-34) for the purpose of achieving a high optical power combined with zero or close to zero (p. 8 lines 30-31) and there are a finite number of focal lengths from the birefringent lens to choose from (positive first and negative second).  Griffin does not teach an absolute value of the positive first focal length and an absolute value of the negative second focal length are equal to each other.  However, in a similar field of endeavor, Tabirian teaches a birefringent lens where an absolute value of the positive first focal length and an absolute value of the negative second focal length are equal to each other (¶78).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Griffin with the equal and opposite first and second for vision correction purposes (¶78), which is a recognized issue in Griffin (p. 4 lines 31-34).   
Regarding Claim 7: Griffin discloses the invention as described in Claim 8, but does not teach an absolute value of the positive first focal length and an absolute value of the negative second focal length are equal to each other.  However, in a similar field of endeavor, Tabirian teaches a birefringent lens where an absolute value of the positive first focal length and an absolute value of the negative second focal length are equal to each other (¶78).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Griffin with the equal and opposite first and second for vision correction purposes (¶78), which is a recognized issue in Griffin (p. 4 lines 31-34).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237. The examiner can normally be reached Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/4/22